Citation Nr: 1504119	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This claim was before the Board in November 2013, at which it was remanded for additional development.  After the issuance of a February 2014 supplemental statement of the case, the claim was returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by audiometric test results corresponding to a numeric designation of at most Level I for his right ear and at most Level II for his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to a compensable rating for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

In May 2010 and February 2010, the Veteran underwent adequate VA audiological examinations in order to ascertain the severity of his service-connected bilateral hearing loss.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and administered thorough examinations, both of which allowed for fully-informed evaluations of the claimed disability.  Also regarding the adequacy of these examinations, the Board considered whether the VA examiners described the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Both examiners discussed how the Veteran's bilateral hearing loss affected his daily life and his occupation.  During the May 2010 examination, the examiner stated that the Veteran did not report the overall functional impairment due to his bilateral hearing loss.  However, the Veteran discussed difficulty with communication in various listening situations, which the examiner found adversely affected the quality of the Veteran's life.  During the February 2014 VA examination, the Veteran reported that he needed to turn the volume up on the television in order to hear it and that he needed to be looking at the person speaking in order to understand what they were saying.  The examiner also opined that, with appropriate amplification, the Veteran's ability to work should not be affected.  To date, the Veteran has not advanced an argument that the May 2010 and/or February 2010 audiological examination was deficient in any respect or that he was prejudiced thereby.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination)

In May 2010, service connection was granted for the Veteran's bilateral hearing loss and an initial noncompensable rating was assigned thereto, effective December 7, 2009.  The Veteran perfected an appeal of this decision, seeking an initial compensable rating.  In November 2013, the Board remanded the Veteran's claim in order to provide him with another VA examination and to obtain his VA treatment records.  While the Veteran's claim was in remand status, the RO obtained his VA treatment records and associated them with the claim file.  Then, in February 2014, the Veteran underwent a VA examination in order to assess the severity of his service-connected bilateral hearing loss.  The RO then issued a February 2014 supplemental statement of the case wherein the initial noncompensable rating was confirmed and continued.  The Veteran's claim was then remitted to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the November 2013 remand directives and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

The severity of hearing loss is determined by comparing audiometric test results with the specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2014).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

In May 2010, the Veteran underwent a VA examination, in part, to assess the severity of his bilateral hearing loss.  After reviewing the Veteran's history, the examiner administered audiological testing that revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
25
40
LEFT
45
45
40
50
55

Based on these results, the examiner determined that the Veteran's right ear average puretone threshold was 30 decibels, while his left ear average puretone threshold was 48 decibels.  On speech recognition testing using the Maryland CNC word list, the Veteran scored a 96 percent in the right ear and 92 percent in the left ear, which the examiner characterized as "excellent," bilaterally.  With respect to the functional impairment caused by his bilateral hearing loss, the Veteran did not report the overall functional impairment due to his bilateral hearing loss.  Further, the Veteran reported no functional impairment regarding his usual occupation.  With respect to his daily activities, the Veteran discussed difficulty with communication in various listening situations, which the examiner stated "adversely affect[ed the] quality of [the Veteran's] life."

An August 2010 VA audiology consultation demonstrated that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
20
35
LEFT
40
35
30
40
55

Based on these results, the Veteran's right ear average puretone thresholds was 27.5 decibels, while his left ear average puretone threshold was 40 decibels.  On speech recognition testing, the Veteran scored a 96 percent for his right ear and an 88 percent for his left ear.  The Veteran did not discuss functional impairment due to his bilateral hearing loss.

During the February 2012 hearing before the Board, the Veteran testified about the various situations in which he had difficulty hearing, including, but not limited to, during meetings, in the presence of background noise, and when the speaker was not facing him.  The Veteran also stated that he needed to watch television at above normal volume levels in order to hear it.

In February 2014, the Veteran underwent a VA examination to assess the severity of his service-connected bilateral hearing loss.




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
30
40
LEFT
35
35
30
40
50

Based on these results, the Veteran's right ear average puretone threshold was 30 decibels, while his left ear average puretone threshold was 40 decibels.  On speech recognition testing using the Maryland CNC word list, the Veteran scored a 100 percent, bilaterally.  Regarding functional impairment, the Veteran reported that he needed to turn the volume up on the television in order to hear it and that he needed to be looking at the person speaking in order to understand what they were saying.  The examiner then opined that the Veteran had mild hearing loss, with excellent word recognition abilities.  Further, the examiner indicated that with appropriate amplification, the Veteran's ability to work should not be affected.

Applying the May 2010 results to the Rating Schedule revealed numeric designations of Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  38 C.F.R. § 4.85.

Applying the August 2010 VA audiological consultation results to the Rating Schedule revealed numeric designations of Level I hearing acuity for his right ear, and Level II hearing acuity for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  38 C.F.R. § 4.85.
 
Applying the February 2014 VA examination results to the Rating Schedule revealed numeric designations of Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  None of the Veteran's audiological test results demonstrated a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation for rating exceptional patterns of hearing impairment is not warranted.  38 C.F.R. § 4.86(a).

Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated puretone thresholds of 30 decibels or less at 1000 Hertz in the Veteran's right ear, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in his right ear.  The evidence did not demonstrate that the Veteran's left ear puretone threshold was 30 decibels or less at 100 Hertz or 70 decibels or more at 2000 Hertz.  Thus, the Veteran is not entitled to additional consideration for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.  38 C.F.R. § 4.86(b).  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings of record, an initial compensable rating for bilateral hearing loss is not warranted. 

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id. 

When applying the results of the relevant audiological examinations to the tables set forth in the regulations, the Veteran's service-connected bilateral hearing loss was assigned numeric designations of Level I for his right ear and Level I and II for his left ear.  The Veteran reported that he experienced difficulty with communication in various listening situations, including both at home and while at work.  The May 2010 VA examiner indicated that the functional impairment associated with the Veteran's bilateral hearing loss affected the quality of his life.  However, the February 2014 VA examiner stated that, with the proper amplification, the Veteran should not experience any functional impairment with respect to his occupation.  The Veteran reported that he needed to turn the volume up on the television in order to hear it and that he needed to be looking at the person speaking in order to understand what they are saying.  The Veteran has not asserted, and the evidence of record is not otherwise supportive of finding, that his service-connected bilateral hearing loss is manifested by unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented the noncompensable rating already assigned.  Compensable ratings are provided for certain manifestations of bilateral hearing loss, but the evidence demonstrates that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology.  Lendenmann, 3 Vet. App. at 349.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Generally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specifically nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial compensable evaluation to the Veteran's bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


